Citation Nr: 1203933	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  04-26 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  He also served with the United States Army National Guard ("ARNG").

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for a low back disorder.  

In September 2006, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the St. Petersburg RO.  A transcript of this proceeding has been associated with the claims folder.

The Board has previously considered this appeal.  In June 2007, the Board remanded the Veteran's claim for further development, specifically to obtain names and addresses of medical providers that had treated the Veteran since February 2001, and to attempt to verify the occurrence of his claimed September 1965 parachuting injury.  In October 2007, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claim.  

Thereafter, in February 2008, the Board denied the Veteran's claim.  

In September 2008, pursuant to a Motion for Remand ("Motion") filed by the VA Office of General Counsel, the United States Court of Appeals for Veterans Claims ("Court") vacated the Board's February 2008 decision, and remanded the claim to the Board for compliance with the instructions from the Court.  

In February 2009, the Board once again remanded the Veteran's claim for additional development, specifically to obtain a VA examination and opinion concerning whether his low back disorder was the result of active duty service.  In June 2009, the AMC issued an SSOC, in which it continued to deny the Veteran's claim.  
In August 2010, the Board again remanded the Veteran's claim in order to obtain a supplemental medical opinion regarding whether his current low back disorder is related to active military service.  This was performed in September 2010, and in a September 2011 SSOC, the AMC again denied the Veteran's claim.  The claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran's low back disorder is not shown by the probative evidence of record to be causally related to a disease, injury or event in service.


CONCLUSION OF LAW

The Veteran's low back disorder was neither incurred in, nor aggravated by, active military service, and arthritis of the low back/lumbar spine did not manifest to a compensable degree within one year from the date of separation from service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).



a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By means of a June 2001 letter, the Veteran was informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  A subsequent letter, dated June 2007, satisfied the requirements of Dingess and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.  The claim was subsequently readjudicated, most recently in a September 2011 SSOC.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's available service records and post-service treatment records, a VA compensation and pension examination report dated May 2009, and a supplemental VA medical opinion dated September 2010.  Additionally, the claims file contains the Veteran's statements and hearing testimony in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.

Review of the May 2009 examination report reveals that the VA examiner reviewed the Veteran's available service personnel and treatment records, as well as post-service treatment records, performed a physical examination, including a review of diagnostic test results, elicited from the Veteran his history of low back symptomatology and treatment, and provided clinical findings detailing the results of the examination.  However, the VA examiner did not provide a nexus opinion and, instead, stated that he was unable to formulate an opinion regarding the cause of the Veteran's low back disorder without resort to speculation because there were no available service treatment records showing that he had actually sustained an in-service low back injury.  In this regard, the Board notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty needed to establish service connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Accordingly, in September 2010, another VA physician reviewed the Veteran's claims folder, including the May 2009 examination report, and concluded that it was less likely than not that the Veteran's low back disorder was the result of a parachute accident in service.  Because this examiner based his opinion on a complete review of the claims folder, including his post-service ARNG periodic medical examination reports, as well as a review of the findings from the Veteran's May 2009 physical examination, the Board concludes that this examination report is adequate upon which to base a decision in this case.  

The Board also concludes that reasonable efforts to develop evidence for the record have been made.  The Board observes that the Veteran's service treatment records for his period of active duty service are not of record.  Under such circumstances, the Court has held that VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule, which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is also a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas, supra.  In addition, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has also held that there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

The Board also observes that the Veteran's representative has acknowledged that efforts were made to obtain the Veteran's missing service treatment records without success.  Furthermore, as noted above, in June 2007, the claim was remanded in order to obtain additional records regarding the Veteran's claimed low back injury.  Records were requested from the National Personnel Records Center ("NPRC") and Martin Army Hospital ("MAH") in Fort Benning, Georgia, which the Veteran identified as the facility where he was treated following his injury.  In pertinent part, MAH reported in July 2007 that it had no record of the Veteran, and in September 2007, NPRC indicated that searches of Fort Benning for 1965 to 1966 were conducted but no records were located.
Moreover, during his September 2006 hearing before the Board, the Veteran said that he had microfiche records that might be relevant to his claim.  Although the record was held open for 30 days following the hearing to allow him to submit such records, no such evidence was received.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street."  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.). 

It therefore appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative have identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA. The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran contends that his current low back disorder is the result of injuries he sustained during an in-service parachute jump in September 1965.  He states in pertinent part that other military personnel were injured in this jump, as it occurred during a hurricane, and that he and the other injured persons were treated at MAH. 

As an initial matter, the Board observes that, although the Veteran's service treatment records for his period of active military service are unavailable, the claims file contains his service personnel records.  These records, including his Form DD 214, reveal that, in September 1965, he received a designation as a Parachutist.  In addition, the claims folder contains periodic examination reports, dated 1970 through 1984, for his ARNG service.  These records show that, beginning in September 1974, the Veteran reported on his medical history reports having been injured in a parachuting accident; he also reported that he was treated at MAH.  In short, the Board concludes that, despite the fact that there are no contemporaneous service treatment or personnel records to confirm the Veteran's claim of having sustained a low back injury in a September 1965 parachuting accident, based on additional evidence of record, the Veteran's assertions concerning the occurrence of his claimed accident have generally been found to be credible in this case.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time).  Here, the fact that the Veteran identified such an injury over a period of many years on official records, and long before he made his initial claim of entitlement to service connection in 2001, is evidence that supports his credibility.  

The Board observes, however, that despite the fact that the Veteran reported during his ARNG periodic examinations having been involved in a parachuting accident, these same examinations reveal no evidence of a chronic low back disorder.  Rather, these records, dated 1970, 1974, 1978, 1982 and 1984, respectively, each indicate that the Veteran's spine and other musculoskeletal regions were within normal limits.  Moreover, on the accompanying medical history reports, the Veteran specifically denied having ever had recurrent back pain; instead, he repeatedly wrote on the reports that he was "in good health."

In addition, there are no private treatment reports of record to show that the Veteran complained of, sought treatment for, or was diagnosed with a chronic low back disorder until 1993, when he was seen by Dr. R. Seldow.  At that time, he was seen for lower back pain, which he said had been present since the late 1960's when he was injured while parachuting and had sustained a "severe soft tissue injury to his low back."  X-rays revealed a finding of degenerative changes in the sacroiliac joints and the vertebral bodies with thinning of L-5 and L-4 discs, as well as the T-10 and T-11 discs.  All vertebral body heights and facet joints appeared normal, and there was a spur emanating from the posterior inferior end plate of L-5.  There was also a finding of degenerative joint disease of the hip.  Despite the Veteran's claims, however, Dr. Seldow did not opine that the Veteran's low back degenerative joint disease was the result of his reported parachute accident during service.

There are no other post-service private or VA treatment records.
In May 2009, the Veteran was afforded a VA spine examination by a VA physician.  The physical evaluation revealed a normal posture and gait without spasms, atrophy, tenderness or weakness, but subjective complaints of pain with motion.  Radiology reports revealed moderate degenerative changes with disc space narrowing at all levels.  However, as discussed above, because the examiner was unable to locate any in-service treatment records to support the Veteran's claimed accident, he noted that he was unable to resolve the issue of etiology without resort to speculation.

In September 2010, the Veteran's claims folder was reviewed by another VA physician, who noted that he had reviewed the complete claims folder, including the Veteran's available ARNG treatment and periodic examination reports.  Although he made the decision in his professional capacity that a second physical examination was not required, he indicated that he had reviewed the May 2009 examination report from the first VA examination.  Based on his review, the VA examiner concluded that it was less likely than not that the Veteran's low back disorder was the result of a parachute accident in service.  In this regard, he noted that the ARNG periodic examination reports since 1970 failed to indicate any evidence of a back injury or chronic back problem.  He further observed that, in the "PUHLES" section of the reports, used to qualify an enlistee's physical profile for each military skill, the Veteran was consistently rated as "1," which he noted indicated normal findings.  The examiner also said that his review included other reports and written statements of record from the Veteran, including academic records, which failed to demonstrate the existence of a back disorder, but rather, indicated that the Veteran "failed to meet combat-ready standards on his physical combat proficiency test."  The examiner observed, however, that this was a non-specific remark that could be as simple as the Veteran not doing enough push-ups, to something more serious, like a back injury.  The examiner added that, although he believed that the Veteran indeed was involved in a parachuting accident, he did not feel the current disorder was related to service.  

In this regard, he explained that, not only were there no reports of treatment or diagnostic tests for a back injury during service, but the first post-service medical examination report to mention the accident (the September 1974 ARNG examination) was negative for any back pain or a chronic back disorder.  Furthermore, he noted that the only post-service treatment report of record concerning reports of a back disorder was not until 1993, when tests revealed the presence of degenerative joint disease of the spine and no evidence of fractures.  He also noted that the most recent spinal x-ray reports of record, dated in May 2009, revealed only moderate degenerative changes with disc space narrowing at all levels.  The VA examiner concluded that, based on these findings, the Veteran's low back condition could be a chronic and natural progression of the aging process.  He noted that there was no objective evidence of the type of severe injury as would be expected in a severe parachuting accident, especially since follow-up medical evaluations in the ARNG failed to show any low back pathology.  Rather, he opined that this evidence demonstrated that the Veteran's low back returned to a pre-injury baseline following his accident with no need to be placed on physical profile at anytime during his ARNG service between 1970-1984.  

III.  Conclusion

Based on a review of the evidence of record, the Board concludes that the probative evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  In this regard, as noted above, the Board has considered whether service connection is warranted either on a direct or presumptive basis.  

With regard to granting service connection on a direct basis, as discussed above, because the Veteran's active service treatment records are unavailable, there are no records to show that he was involved in a parachuting accident or the severity of his claimed injuries.  Nevertheless, as discussed above, based on the available evidence of record, which reveals that the Veteran was a parachutist in service, and reports in his ARNG periodic examination reports beginning in 1974 that he sustained a back injury in a parachuting accident, in addition to the fact that there is no reason to doubt the Veteran's credibility, the Board finds that his claimed back injury did occur.  However, even assuming, as noted here, that the Veteran did sustain a severe back injury in September 1965, there is no probative medical evidence to demonstrate the existence of a chronic low back disorder following service.  Indeed, the mere fact that the Veteran was able to remain on active duty status until June 1969 is itself an indication that his back injury was not of a severity that required him to leave service.  In addition, as previously discussed, the first post-active duty service examination report, dated in 1970, shows completely normal findings for the spine and other musculoskeletal regions; all subsequent physical examination reports, though May 1984, also revealed normal physical findings for the spine.  Moreover, the Veteran himself reported in his ARNG medical history reports that he had no recurrent back pain or any other physical complaints that would suggest the presence of a chronic low back disorder.

In addition, after reviewing the Veteran's complete claims folder, including his normal examination findings from his ARNG examinations, as well as the examination report from the comprehensive May 2009 VA spine examination, the VA examiner in September 2010 concluded that it was less likely than not that the Veteran's low back disorders were related to service.  Instead, he noted that the Veteran's degenerative joint disease of the spine with disc space narrowing on all levels could be the result of the natural aging process.  The Board finds this evidence from a competent medical professional outweighs the Veteran's statements regarding a continuity of symptomatology since service.  

The Board further notes that the evidence of record shows that the Veteran did not seek treatment for a spinal disorder until 1993, nearly 25 years after service, three decades after his 1965 parachuting accident, and almost 10 years after his last ARNG examination in 1984, which indicated normal findings.  In this regard, the Board notes that the Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the amount of time that passed following service without any documented complaint or diagnosis of a lumbar spine disorder is evidence that weighs against the Veteran's claim on a direct basis.

In addition to the medical evidence of record, the Board has also considered the Veteran's lay statements that he experienced chronic low back pain ever since service.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As the Board finds that back pain is the type of symptom the Veteran is competent to describe, his statements have some probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, competency must be distinguished from weight and credibility, which are factual determinations, going to the probative value of the evidence, for the adjudicator.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In this case, despite the Board's conclusion concerning the Veteran's credibility, the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this case, after a thorough review of the evidence of record, including the ARNG periodic physical examination reports, the 1993 private treatment record, and the 2009 VA examination report, the 2010 VA examiner concluded that it was less likely than not that his current low back condition was related to military service.

Finally, the Board observes that, in an October 2011 statement, the Veteran alleged that the recent VA examination was inadequate because the physician chose not to re-examine the Veteran.  In this regard, the Board notes that neither the Veteran nor his representative are medical professionals, and thus, are not competent to request that the Veteran undergo any specific studies or examinations.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).  In this case, after a complete analysis of all the facts, including the medical evidence of record, the VA examiner, a competent physician, provided a medical nexus opinion and did not indicate that further examination or testing of the Veteran was necessary for him to make his determination.  Moreover, although the Veteran also contends that the 2010 VA examiner "continue[d] to rely on the lack of past records to deny [his] claim," as discussed above, the VA examiner specifically noted in the examination report that although he believed that the Veteran had indeed been injured in a parachuting accident, he thoroughly explained why he did not feel that his current low back disorder was related to service

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claim of entitlement to service connection for a low back disorder on a direct basis.  Moreover, because there is no evidence that the Veteran developed arthritis of the low back to a compensable degree within the first year of separation from active duty service, service connection for arthritis on a presumptive basis is also not for application.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


